DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 5/11/2022 has been entered.  Claims 1-16 and 22-35 are pending in the application.
	The 112(b) rejections previously set forth are withdrawn in view of the amendment.

Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Mullette teaches beneficial treatment of membranes such as UF and MF membranes, through a combination of an iron compound and a hydroxyl radical; Mullette further teaches that the iron may have utility in other parts of the process e.g. as a flocculant (which is understood to be similar to embodiments of the instant invention, in which it may be employed in an aggregation step) and teaches that particular concentrations of the components are preferred for the cleaning treatment [0043-0045], and particularly establishes a link between the concentration of e.g. iron compound in the cleaning solution and the time required for treatment, and teaches that shorter times e.g. 2-4 hours for cleaning are preferred (compared to low concentration cleanings which could take 24 hours or more) [0043].  Because of this, Mullette establishes that the concentration of iron is a result effective variable which is suggested to be optimized e.g. to reduce cleaning time.  Further, as discussed in the rejections below, at least some of the suggested concentrations appear to be consistent with the claim requirements.  Further, Mullette teaches cleaning within the context of backwashing (comparing to a typical chlorine cleaning) and/or using the filtrate tank [0052-0063] such that considering this concentration to be “water after the first filtration” i.e. filtrate would have been obvious to one of ordinary skill in the art.  As such, Mullette alone reasonably provides one of ordinary skill in the art motivation to ensure that the concentration of iron at a point after the first filtration is sufficiently high i.e. the achieve the desired cleaning time.
Further, the proposed combination relies not only on Mullette alone, but in combination with the teachings of Otani, which include cleaning of a membrane such as a UF or MF membrane in a backwash manner, using water which has been filtered (“water after the first filtration”) along with added treatment chemicals [0014].  As such, in view of the combined teachings of Mullette and Otani, one of ordinary skill in the art would have clear motivation to provide a cleaning solution based on e.g. an MF/UF filtrate in which compounds such as iron compounds are added at a sufficiently high concentration to facilitate a desirably short cleaning time.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As set forth in the rejections below, one of ordinary skill in the art would have proper motivation to employ Mullette’s cleaning solution in a system such as Otani’s because Mullette teaches that the use of the peroxide-based solution includes particular benefits such as avoidance of particular byproducts, and further because the iron compound may serve additional useful purposes such as flocculation, and therefore a person of ordinary skill in the art could consider the solution taught by Mullette to represent a potential improvement in the system taught by Otani.  Similarly, one of ordinary skill in the art would have proper motivation to modify the cleaning process taught by Mullette, which contemplates fields such as desalination but does not specify particular structures such as RO membranes, to include systems such as Otani’s with more detailed structures which would be capable of carrying out the contemplated applications such as desalination; or, more broadly, because Mullette does not particularly specify the details of the membrane system, and Otani teaches a membrane system for which cleaning of an MF or UF membrane is useful.
	
Claim Interpretation
	The instant claims at various points require preparing cleaning solution by mixing chemicals with seawater after the first filtration.  The specification [0032] makes clear that “seawater after the first filtration” has been microfiltered or ultrafiltered but has not been subjected to RO membrane treatment i.e. is not the RO membrane permeate.  As such, RO permeate is interpreted as inconsistent with the claim requirements regarding the cleaning solution makeup.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-16, 23, 24, 29, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Otani et al (JP 2008-183510 A) and Mullette et al (US PGPub 2007/0210002 A1).
	A machine translation of Otani is provided with this action for citation of paragraph numbers and the like.
	With respect to claim 1, Otani teaches a process of treating water including MF or UF followed by RO [0001] including cleaning provisions for the membranes [0010, 0012] in which cleaning water is provided from a location between the MF/UF membrane and the RO membrane, such that the cleaning water is used to backwash the MF/UF membrane (where waste is fed back to the feed tank) and is also allowed to filter through the RO membrane.
	Otani is silent to applications particularly including desalination e.g. treating seawater, although Otani does at various points consider the desalination properties of the RO membrane [0041].  Further, Otani is silent to the use of a cleaning solution including an iron compound or hydrogen peroxide.
	Mullette teaches methods for cleaning MF or UF membranes by contacting them with hydroxyl radicals [Abs], in particular generating them using metal ions such as e.g. iron.  The system may be applicable to desalination treatments [0036] such that treatment of seawater would at minimum be suggested.  Beneficially, the iron employed as a catalyst may also be employed for additional treatment e.g. flocculation at different points in the process [0034].  Further, in contrast to e.g. chlorine treatments, certain harmful byproducts such as trihalomethanes may be avoided [0042].  The iron concentration is provided in a range of about 300 ppm or less, which is understood to represent a range of approximately 5.4 mmol/L or less as applied to iron itself [0043]; the concentration of compounds such as FeSO4 are taught as preferably provided in a range of 300-1200 ppm, which is understood to represent a range of approximately 1.97-7.9 mmol/L as applied to the compound overall.  Further it is taught that, while low concentrations may be effective, treatment time requirements are longer, and that shorter treatments at higher concentrations are preferred.
	Mullette is silent to the use of an RO membrane, or to the particular use of “seawater” as the makeup for the cleaning solution (i.e. water which has not passed through the RO membrane).
	Otani in view of Mullette: It would have been obvious to one of ordinary skill in the art to modify the system of Otani to employ the compositions taught by Mullette, because while the choice of e.g. chlorine vs. peroxide includes various tradeoffs regarding particular membrane degradation risks, Mullette teaches particular benefits e.g. the avoidance of particular byproducts and further benefits to the use of catalysts of e.g. iron in that they also beneficially can be employed for flocculation, such that the compositions taught by Mullette would be recognized to provide additional improvements.  Further, in view of Mullette, it would be recognized that membrane systems such as those taught by Otani may be useful for desalination, and that such systems are useful applications for cleaning processes, such that treatment including “seawater” as e.g. a feed or makeup would have been obvious.
	Mullette in view of Otani:  Similarly, it would have been obvious to one of ordinary skill in the art to modify the system and cleaning process taught by Mullette, which is taught as potentially applicable to e.g. desalination applications, to include a downstream RO membrane as in Otani (and, correspondingly, to employ “seawater” as the makeup) because as in Otani, such positioning for a cleaning solution makeup is useful in membrane systems, particularly those directed to cleaning of UF and MF systems, and further this allows conveniently both backwashing of the MF/UF and filtration of the cleaning solution via RO.
	In either combination, the claimed invention would have been obvious to one of ordinary skill in the art.
	With respect to claim 2, as above Mullette teaches adding an iron compound and hydrogen peroxide.
	With respect to claims 5, 6, 23, 24, Mullette teaches that, in a continuous process, the iron concentration e.g. at the membrane may be measured [0037].  Because, as above, Mullette teaches desired iron concentrations and in particular the relationship between concentration and cleaning time, dosing of iron when values are insufficient would have been obvious to one of ordinary skill in the art.
	With respect to claims 7 and 29, as above Mullette teaches that the system may employ e.g. the iron also as a flocculating agent, and suggests that the system may employ reused flocculating agent as a catalyst [0041], such that dosing of an agent before filtration would at least have been obvious.
	With respect to claims 8-10 and 35, Mullette teaches that immersion (standing), circulation, and filtration operations may be carried out for cleaning [0032, 0041].  In particular, recirculation through the membrane or membrane system [0032] would at least suggest a combination of filtration and circulation.
	With respect to claims 11 and 32, as above Mullette teaches that the overall compound may preferably be provided at levels of up to e.g. 7.9 mmol/L, such that the claimed values would at minimum have been obvious results of the cleaning process (as the process is not intended to consume or remove the iron compounds, but rather to use them as catalysts).
	With respect to claims 12-16, see the rejections of claims 1, 2, and 5-7 above.  At least Mullette teaches that the process may be applicable to a desalination process, such that performing of filtration steps i.e. desalination, and then initiating cleaning as appropriate, would have been obvious over either combination.

Claims 3, 4, 22, 25-28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Otani et al and Mullette et al in view of Gojo et al (US PGPub 2010/0133184 A1).
	With respect to claims 3, 4, and 22, Otani and Mullette teach as above, and Mullette in particular teaches that the peroxide is produced under acidic conditions.  They are silent to the use of a hydroxyl dicarboxylic acid or the specific claimed species.
	However, Gojo teaches a membrane cleaning composition similar to that taught by Mullette, including hydrogen peroxide and a heavy metal compound, and teaches further including a hydroxydicarboxylic acid in the agent such as malic acid, tartaric acid, tartronic acid, or the like [Abs], with the benefit that such acids enhance the ability of the cleaning solution to remove inorganic foulants, and further reduce the risk that the heavy metal component will adhere to the membrane [0033].
	It would have been obvious to one of ordinary skill in the art to incorporate such an acid into the combined process of Mullette and Otani to gain these benefits i.e. enhancing inorganic foulant removal and reducing the risk of fouling from the iron compounds taught by Mullette.
	With respect to claims 25-28, Mullette teaches that, in a continuous process, the iron concentration e.g. at the membrane may be measured [0037].  Because, as above, Mullette teaches desired iron concentrations and in particular the relationship between concentration and cleaning time, dosing of iron when values are insufficient would have been obvious to one of ordinary skill in the art.
With respect to claims 30 and 31, as above Mullette teaches that the system may employ e.g. the iron also as a flocculating agent, and suggests that the system may employ reused flocculating agent as a catalyst [0041], such that dosing of an agent before filtration would at least have been obvious.
With respect to claims 33 and 34, as above Mullette teaches that the overall compound may preferably be provided at levels of up to e.g. 7.9 mmol/L, such that the claimed values would at minimum have been obvious results of the cleaning process (as the process is not intended to consume or remove the iron compounds, but rather to use them as catalysts).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777